DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/31/2022 is/are being considered by the examiner.
Claims 1-2, 4-9, 11-13, 15-23 are pending:
Claims 3, 10, 14 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Davis (US 9,920,869) have been fully considered. 
Applicant argues, page 12-16, that Davis fails to disclose the newly amended limitations, in the independent claims 1/9/18, regarding an interference fit and a clearance between the sleeve portion and the spoolie device.
Applicant’s argument(s) is persuasive. The art rejection of record is withdrawn.


Drawings
Claims are objected to because of the following informalities:  
Claim 1
L13 “at the major diameter” is considered a clear typo of “at the minor diameter” based on Para45
L14-15 “at the minor diameter” is considered a clear typo of “at the major diameter” based on Para45
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 “the elliptical shaped opposing ends of the spoolie device form an interference fit with the interior surfaces of the sleeve portion at the major diameter of the spoolie device and form a clearance with the interior surfaces of the sleeve portion at the minor diameter of the spoolie device.” The closest drawing support is Fig4/5, however Para70/71 explicitly state that there is an “interference fit all the way around” the spoolie device in the assembled state. The office notes that the claim is presented to require the assembled state, as opposed to a collection of individual parts sitting separately on a shelf.
Claim 9 “the spoolie device forms an interference fit with the elliptical shaped interior surfaces of the sleeve portion at the minor diameter of the sleeve portion and forms a clearance with the elliptical shaped interior surfaces of the sleeve portion at the major diameter of the sleeve portion.” The closest drawing support is Fig4/5, however Para70/71 explicitly state that there is an “interference fit all the way around” the spoolie device in the assembled state. The office notes that the claim is presented to require the assembled state, as opposed to a collection of individual parts sitting separately on a shelf.
Claim 18 “the spoolie device forming an interference fit with the interior surfaces at a first diameter and forming a clearance with the interior surfaces at a second diameter” The closest drawing support is Fig4/5, however Para70/71 explicitly state that there is an “interference fit all the way around” the spoolie device in the assembled state. The office notes that the claim is presented to require the assembled state, as opposed to a collection of individual parts sitting separately on a shelf.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 4-9, 11-13, 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
L12-15 “the elliptical shaped opposing ends of the spoolie device form an interference fit with the interior surfaces of the sleeve portion at the major diameter of the spoolie device and form a clearance with the interior surfaces of the sleeve portion at the minor diameter of the spoolie device.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation. 
The closest drawing support is Fig4/5, however Para70/71 explicitly state that there is an “interference fit all the way around” the spoolie device in the assembled state. While the claim is presented to require the assembled state, as opposed to a collection of individual parts sitting separately on a shelf. 
Further, Para70 additionally indicates that the instant invention does not have a clearance, due to the discussed contrast between applicant’s arrangement of an “interference fit all the way around” relative to conventional devices that “do not maintain contact all the way around” ie have a clearance. 
Lastly, while Para45 does discuss an interference fit and a clearance with regards to the spoolie device, this discussion is in the context of how the spoolie device “is sized” – not how the spoolie device is arranged.
Claim 9
L11-14 “the spoolie device forms an interference fit with the elliptical shaped interior surfaces of the sleeve portion at the minor diameter of the sleeve portion and forms a clearance with the elliptical shaped interior surfaces of the sleeve portion at the major diameter of the sleeve portion.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation due to the same rational as discussed above in the context of claim 1. The discussion is not repeated here for the ease of the reader.
Claim 18
L6-8 “the spoolie device forming an interference fit with the interior surfaces at a first diameter and forming a clearance with the interior surfaces at a second diameter” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation due to the same rational as discussed above in the context of claim 1. The discussion is not repeated here for the ease of the reader.
Claims dependent on a rejected claim are rejected based on dependency.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745